DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
The term “comprise in line 2 should be changed to “comprises”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“water supply unit configured for providing water” in claim 1 construed to be a tank/reservoir or a connection to a water pipe (paragraph 18; claim 8).
The limitation uses the term “unit”, which is construed to be a substitute for “means”, and therefore a generic placeholder for performing the claimed function.
The term “unit” is modified by functional language “configured for”.
The term “unit” is not modified by sufficient structure, material, or acts for performing the claimed function. The limitations “water supply” and “providing water” do not provide any of the features about, and only indicate a function [of supplying water].
“cooling member configured for cooling the water” in claims 1-3, 5-7, construed to include a condenser, heat exchanger, compressor, throttle device between the condenser and heat exchanger, and having a refrigerant (paragraph 15).
The limitation uses the term “member”, which is construed to be a substitute for “means”, and therefore a generic placeholder for performing the claimed function.
The term “member” is modified by functional language “configured for”.
The term “member” is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation “cooling” does not provide any of the features above, and only indicate a function [of cooling].
“ventilating member configured for cooling the refrigerant in the condenser” in claims 15 and 24, construed to be a type of fan/blower in combination with a controller to adjust the degree of ventilation (paragraph 46).
The limitation uses the term “member”, which is construed to be a substitute for “means”, and therefore a generic placeholder for performing the claimed function.
The term “member” is modified by functional language “configured for”.
The term “member” is not modified by sufficient structure, material, or acts for performing the claimed function. The limitations “ventilating” and “cooling the refrigerant” do not provide any of the features above, and only indicate a function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8, 18-20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2) and Strenger (US 4,915,261).
Regarding claim 1, Kooijker et al. teaches a beverage making apparatus having a valve assembly for heated or cooled fluid (figure 1; abstract), comprising reservoir or direct tap connection (water supply unit) 4 (paragraph 20), cooling means 6 downstream of water supply unit 4 (paragraph 26), dispensing means 3 downstream of the cooling means 6 (paragraphs 23 and 29), valve assembly 8 downstream of cooling means 6 and upstream of the dispensing means 3 (figure 1; paragraphs 27 and 29), where the valve means is operable (and openable) to direct water from the cooling means to the dispensing means or back to reservoir 4 (paragraph 29), the valve means controlled by a control unit to direct the water flow as needed (paragraphs 30-31).
Kooijker et al. does not teach a flow meter for measuring water flowrate, the flowmeter arranged downstream of the water supply unit and upstream of the cooling means, and the valve means directing water from the cooling means to a position upstream of the flowmeter and downstream of the water supply unit.
Boussemart et al. teaches a beverage preparation device (figure 2; abstract) comprising water tank (water supply unit) 4, heater 1 having inlet 10 and outlet 20 (column 8 lines 19-20), where the heated water flows from outlet 20 to cartridge 26 containing a beverage substance for producing said beverage (column 8 lines 27-31). A flow meter 42 is provided in conduit 36, downstream of the water supply unit 4 and upstream of the heater 1 (figure 2; column 9 lines 19-20). The device can also include valves 50a-b, operated by control means 18, where the valves can direct the fluid from outlet 20 toward cartridge 26, or in the case that the fluid has not reached a reference temperature, to inlet 10 of the heater 1 by a recirculation loop (figure 5; column 12 lines 28-43). Therefore, the recirculation loop returns the water to inlet 10 upstream of flow meter 42 and downstream of water tank 4. It is noted that the system (particularly heater 1) of Boussemart is construed to be analogous to the cooling unit 6 of Kooijker since both devices serve to exchange energy with the water such that the water reaches a desired brewing/processing temperature.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker et al. to have a flowmeter and to loop the fluid to a position upstream of the flowmeter and downstream of the water tank as claimed since the prior art has already recognized that a recirculation loop for a beverage machine can return the fluid to an inlet between said structures, in order to provide a supporting or auxiliary means for determining and controlling the flow rate through the system should the valve assembly 8 of Kooijker et al. fail or require maintenance, to recirculate the fluid to a location at least close to the cooling means 6, thereby minimizing undesired energy absorption on the path to said cooling means (e.g. a longer pipe to the tank 4 could cause the cooled water to heat up again), and to maintain the water circulating in the loop separate from that in the tank 4 such that the cooled and non-cooled water do not mix, thereby increasing efficiency of the cooling cycle. That is, mixing the cooled, recirculated water with the non-cooled supply water in tank 4 would effectively increase the overall temperature of the combined volume, where the cooling system would then require more energy to cool said combined volume to the desired temperature.
Kooijker et al. teaches heat exchanging section 6 for cooling the beverage (paragraph 26), but does not teach the section having the specific features as interpreted under 35 USC 112(f) above.
Strenger et al. teaches a beverage dispenser (abstract) comprising a refrigeration cycle having a compressor 191, condenser 194, and cooling coil 195 wrapped around pressure tank 90a and reservoir 80 (heat exchanger) (figure 20; column 16 lines 59-65; column 17 lines 1-4). An expansion valve (throttling device) 199 is coupled with the compressor 191 such that the valve is arranged between the condenser 194 and the heat exchanging portions of the system, i.e. coils 195’ and 195’’ around tanks 80a and 90a (column 17 lines 5-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker et al. to include the disclosed components into the cooling system 6 since a cooling circuit is generally recognized by the art to require the components stated above to provide a cooling function, and therefore in order to similarly ensure proper cooling, and in order to allow continuous operation of the compressor and condenser without the necessity for repeated starting and stopping of the compressor, thereby minimizing wear and maintenance requirements as taught by Strenger et al. (column 17 lines 40-46).
Regarding claim 2, Kooijker et al. teaches valve assembly 8 includes a temperature sensor 32, and the movements of the pistons in valve assembly 8 are controlled by a control unit based on the data received from sensor 32 (paragraph 30).
Regarding claim 5, Kooijker et al. teaches the valve assembly 8 comprises a three-way valve capable of directing the fluid to make the beverage or to recirculate within the system (paragraph 29).
Regarding claim 8, Kooijker et al. teaches the supply unit can be a water tank 4 or direct water main connection (paragraph 24). 
Regarding claim 18, the combination applied to claim 1 teaches a beverage machine comprising the system as stated for claim 1.
Regarding claim 19, Kooijker et al. teaches formula mixing system (chamber) 3 (paragraph 23), but does not specify a capsule or pad received by the system.
Boussemart et al. teaches the fluid can be directed to cartridge 26 for preparing the beverage (column 8 lines 27-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker et al. to include a cartridge since cartridge-based beverage systems are generally known in the art, in order to allow simple and quick changing from one cartridge to another, and to minimize the amount of cleaning/maintenance required for the mixing system 3.
Regarding claim 20, Kooijker et al. teaches formula mixing system (chamber) 3 for receiving beverage ingredients from a supply system (figure 1; paragraph 23).
Regarding claim 25, Kooijker et al. teaches the cooled water from heat exchanging section 6 flows directly to inlet 21 (figure 1; paragraph 27). This is construed to read on the claimed limitation “comprises a single inlet configured to receive the water cooled by the cooling member” since the reference indicates only one inlet (21) receives the cooled water. The term “comprises” is an open-ended limitation, therefore the claim does not exclude the valve member having other inlets that receive other substances, such as inlet 22 of Kooijker et al.
Regarding claim 26, Kooijker et al. shows the water cooled from heat exchange station 6 flows directly to inlet 21 of valve member 8 (figure 1; paragraph 27). There is no indication that the flow from the cooler to the valve must be split (see whole document).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2) and Strenger (US 4,915,261) as applied to claims 1-2, 5, 8, 18-20 and 25-26 above, and further in view of Mulder et al. (WO 2012/069958 A1).
Regarding claim 3, Kooijker et al. does not teach a first temperature sensor arranged upstream of the valve means and at a water outlet of the cooling means.
Mulder et al. teaches a device for making beverages (abstract) comprising a water reservoir 20, heater 30, brew chamber 50, and a three-way valve 60 arranged upstream of the brew chamber for directing the fluid to the brew chamber or back to reservoir 20 (figure 1; page 9 lines 22-25 and 29-32). A temperature sensor 72 is located between heater 30 and inlet 61 of three-way valve 60 (page 10 lines 10-19). The sensor 72 is connected to controller 73 which determines when the circulating fluid has reached a desired temperature, and subsequently controls processing parameters based on the measurements (page 11 lines 1-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker to include a temperature sensor between the valve and cooling system in order to similarly determine when the fluid reaches a desired temperature, to obtain temperature data before, during, and after the cooling system such that temperature deviations can be quickly rectified or other issues quickly diagnosed, and to place the sensor as close to the outlet of the cooling system as possible, thereby ensuing accurate temperature data as the fluid, at this section of the system, has absorbed minimal heat after cooling.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2) and Strenger (US 4,915,261) as applied to claims 1-2, 5, 8, 18-20 and 25-26 above, and further in view of Porzio et al. (US 2013/0259995 A1).
Kooijker et al. does not teach the controller operates the valve means according to predetermined time patterns, the patterns stored in a memory of the controller. 
Porzio et al. teaches a beverage dispensing machine (abstract), where dispensing profiles can be stored by the system (paragraph 44), the control unit 18 controlling valves 25 and 27 during the brewing process based on said profile, each portion of the process having a specific duration (paragraphs 52-55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker et al. to control the valve means by predetermined time patterns, and to store the patterns in the controller memory since the prior art has acknowledged that controllers can move valves based on time profiles as taught by Porzio et al., and therefore to ensure the circulating water of Kooijker et al. reaches a desired temperature before dispensing the beverage.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2), Strenger (US 4,915,261) and Mulder et al. (WO 2012/069958 A1) as applied to claims 1-3, 5, 8, 18-20 and 25-26 above, and further in view of and Engineering Toolbox NPL
Regarding claim 6, the combination applied to claim 1 teaches the cooling means comprises a condenser, heat exchanger, compressor and throttle device as claimed. Strenger further teaches a refrigerant (column 17 lines 21-25), but does not teach the type of refrigerant.
Engineering Toolbox teaches that the claimed substances are known refrigerants (pages 1-2 tables).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker et al. to use the claimed refrigerants since the substances are known in the art as such, and therefore as a matter of preference or choice for a desired type of refrigerant, or based on desired cooling characteristics.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2), Strenger (US 4,915,261), Mulder et al. (WO 2012/069958 A1) and Engineering Toolbox NPL as applied to claims 1-3, 5-6, 8, 18-20 and 25-26 above, and further in view of Thermopedia NPL.
It is noted that the limitation “at least one of the following configurations” is interpreted to mean that only one of limitations (i) and (ii) are required. For the sake of examination, the limitation (i) is chosen.
Kooijker et al. teaches a counter flow heat exchanger (paragraph 26), but does not teach the specific type of heat exchanger.
Thermopedia NPL teaches that various types of heat exchangers are known, including shell (and tube), plate and frame, plate fin, spiral plate, and direct contact exchangers (pages 3-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heat exchanger of Kooijker et al. to be one of the claimed types of exchangers since said types are known and commonly used in the art as taught by Thermopedia NPL, and therefore as a matter of manufacturing preference for the performance of a specific type of exchanger.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2) and Strenger (US 4,915,261) as applied to claims 1-2, 5, 8, 18-20 and 25-26 above, and further in view of Mulder et al. (WO 2012/069958 A1).
Regarding claims 10 and 12, the combination applied to claim 1 does not teach a pump arranged downstream of the flowmeter and configured to provide adjustable pump outputs, and controlling the outputs based on measured flow rate to obtain a constant flow rate.
Mulder et al. teaches pump 40 is controlled to have a set flow rate, where the actual flow rate is measured by flow sensor 71 upstream of the pump (figure 1). The controller 73 adjusts operation parameters of the pump 40 to maintain a desired flowrate (page 10 lines 27-33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker et al. to have the pump and flowmeter as claimed since Kooijker et al. already teaches wanting constant flow rate (paragraph 32), and to provide a supporting and/or auxiliary system to monitor and control flow rate such that optimal cooling conditions can be maintained without significant disruptions to the process should a component of Kooijker et al. fail or require maintenance.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2), Strenger (US 4,915,261) and Mulder et al. (WO 2012/069958 A1) as applied to claims 1-2, 5, 8, 10, 12, 18-20 and 25-26 above, and further in view of Jimenez (US 2014/0069353 A1).
The combination applied to claim 12 does not teach providing an alarm signal when water flowrate is below a predetermined threshold.
Jimenez teaches a beverage device (abstract) comprising a sensor 38 which detects low water flow, where the sensor can activate audible or visual alarms to indicate low water flow (paragraph 35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system to include the alarm signal as claimed to similarly notify a user or operator that more water is required, and to prevent damage to the device by ensuring water is flowing properly during the brewing cycle.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2), Strenger (US 4,915,261), Mulder et al. (WO 2012/069958 A1) and Engineering Toolbox NPL as applied to claim 6 above, and further in view of Sabates, III (US 2013/0337120 A1), hereon referred to as “Sabates”.
Kooijker et al. does not teach the compressor having adjustable compression power and the condenser having ventilation means configured to provide adjustable ventilation power, both features controlled by the controller.
Sabates teaches a water generator and coffee maker (abstract) comprising a compressor, condenser, evaporator, and a fan (ventilation means) (figure 1; paragraphs 43-44), where a controller controls the speed of the fan motor and the compressor motor to control the rate at which water is generated, i.e. fluid is cooled (paragraphs 45-46). Controlling the speed of the motors would necessarily require controlling the power input to said motors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker et al. to control the compressor and fan power as claimed since the prior art acknowledges the rate of cooling (or condensation) can be adjusted by controlling these two structures, and therefore to similarly control the cooling system of Kooijker et al. to obtain optimal conditions for a desired final temperature.

Claims 16-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2), Strenger (US 4,915,261), Mulder et al. (WO 2012/069958 A1), Engineering Toolbox NPL, and Sabates, III (US 2013/0337120 A1) as applied to claim 15 above, and further in view of Raouf et al. (US 2008/0041236 A1).
Regarding claim 16, the combination applied to claim 15 teaches adjusting the power of the compressor and ventilation means by the controller to adjust cooling as taught by Sabates. The combination is silent regarding the second temperature sensor configured for measuring environmental temperature, wherein the controller is configured to control the adjustable compression power of the compressor based on the environmental temperature.
Raouf et al. teaches a method for preparing a baby food (abstract), where preparation includes passing water through a cooling unit 12 to cool the beverage to a desired temperature, e.g. 20-45oC, where the cooling unit includes an integrated temperature sensor 14, the data of which can be used to control system 3 for adjusting the fan (ventilation means) speed of the cooling unit to obtain said desired temperature beverage (paragraph 13). The sensor 14 is construed to be a type of “environmental temperature” sensor since it measures the temperature of the environment prevailing within the cooling unit.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process to use temperature sensor data to control the compression power based on environmental temperature since the combination applied to claim 14 already teaches wanting to adjust the fan and compressor speeds, since the prior art acknowledges this feature to control temperature, and therefore to similarly ensure that the beverage obtains a desired temperature and/or to prevent the beverage temperature reaching potentially harmful levels as taught by Raouf et al.
Regarding claim 17, the combination applied to claim 16 teaches adjusting compressor and/or ventilation power as stated above. Regarding the claimed temperature range, Raouf et al. teaches cooling to a drinkable temperature (paragraph 13), but does not specify the claimed temperature range.
However, since there is no evidence of record that the claimed temperature range is critical or yields unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process to use the claimed temperature range as a matter of preference, to prevent “uncomfortably cold” temperatures, e.g. for individuals with sensitive teeth, to prevent unwanted freezing of the beverage and/or ice buildup within the system, and since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired final temperature of the fluid, rate of cooling, and type of beverage.
Regarding claim 24, the combination applied to claims 16-17 above teaches a second temperature sensor for measuring environmental temperature and controlling the adjustable ventilation power of the ventilating member based on the environmental temperature. The same combination is applied to claim 24 and would have been obvious for the same reasons stated above.

Response to Arguments
Examiner notes that the limitation of claim 24 was misread and erroneously indicated as allowable subject matter in the previous Office Action (5/26/2022). Therefore, the previous prior art rejection and indication of allowable subject matter are withdrawn. The rejections stated in the previous prior art rejection are replaced by those in the instant Office Action.
Applicant’s arguments with respect to the interpretation of the limitations “dispensing means”, “valve member”, “throttle device”, “connection means” and “brewing module” are persuasive. The limitations are no longer interpreted under 35 USC 112(f), and have been given their broadest reasonable interpretations.
The respective rejections under 35 USC 112(b) (Non-final rejection 5/26/2022 items 18-19) are withdrawn.
Regarding the limitations “water supply unit”, “cooling member” and “ventilating member”, the limitations still require interpretation under 35 USC 112(f) as they still meet the three-prong test. The analysis of each prong is detailed in said section for Applicant’s convenience. Examiner notes that the limitations can be amended such that they are not interpreted under 112(f). For example, “water supply unit” can be amended to simply recite “a water supply for providing water”, “a cooling member” can be amended to recite “a cooler for cooling the water”, and “a ventilating member” can be amended to recite “a ventilator for cooling the refrigerant”.
Applicant argues on page 11 that the proposed modification of Kooijker with Boussemart would be extensive and at least require substantial reconstruction, and therefore one skilled in the art would not have made the modification.
This is not persuasive since Applicant has not sufficiently shown that the modification would affect the principle of operation of the apparatus. There is no evidence that the addition of the flowmeter and recirculation loop would render the Kooijker device unsuitable for its purpose of adjusting the temperature of a fluid. Since the prior art acknowledges these features can be incorporated into beverage devices intended to change the temperature of the beverage as taught by Boussemart, one skilled in the art would have reasonably expected the modified system of Kooijker to perform in a similar manner.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues on page 13 that the valve means of Kooijker has multiple inlets, and therefore does not read on claims 25-26. This is not persuasive since claim 25 as currently drafted does not limit the entire valve member to have only one inlet. Instead, the claim as currently interpreted recites that a single inlet is configured to receive the water from the cooling member, but can also have other inlets for other substances. Similarly for claim 26, there is no indication that the flow from the cooling unit 6 is split before valve member 8.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792